Citation Nr: 1451500	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  14-20 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to April 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Board notes that the Veteran did not timely appeal the April 2010 rating decision.  However, new and material evidence, in the form of a stressor statement, was received within one year of its issuance, thus preventing that determination from becoming final.  38 U.S.C.A. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran testified before the undersigned at a Board hearing in August 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

Historically entitlement to service connection for PTSD was denied in April 2010.  The Veteran filed a timely disagreement with that decision.  As the Board finds that a statement of the claim was not issues subsequent to the April 2010 rating decision, the claim on appeal is an extension of the initial claim for entitlement to service connection, not a claim to reopen a previously denied claim for entitlement to service connection. The issue has been rephrased accordingly.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, PTSD is related to his military service.




CONCLUSION OF LAW

The criteria for service-connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board grants entitlement to service connection for PTSD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act (VCAA) of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition; a link established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

If the veteran "engaged in combat with the enemy," and a diagnosis of PTSD is based on a combat stressor, then a veteran's statements alone are enough to establish the occurrence of the in-service stressor if such stressor is consistent with the circumstances of his or her service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim will be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996). 

Factual Background

The Veteran contends that he suffers from PTSD as a result of service during the Vietnam War.

Service treatment records are negative for treatment for or a diagnosis of PTSD.  However, the records note service in Vietnam during the Vietnam War.

Post service VA treatment records in February 2009 revealed a disheveled white male missing several front teeth, sitting slouched in seat, and rambling about past wrongs.  The diagnosis on Axis I was depressive disorder. 

In December 2009, a formal finding of a lack of information required to corroborate the Veteran's stressors was associated with his claim for service connection for PTSD.  

In April 2011, Defense Personnel Records Information (DPRIS) records were received, which reveal that the Veteran's unit was at a base struck by approximately 300 mortars between September 1965 to June 1966.  Subsequently the RO conceded the Veteran's exposure to combat stressors.  

In June 2011 a VA examiner noted that Texarkana VA treatment notes from 2009 to 2010 show the Veteran was diagnosed with a depressive disorder and an adjustment disorder with depressed mood, chronic. 

The Veteran was a wireman with an infantry/artillery unit in Vietnam.  When asked about specific stressors he said that South Korean Marines who had become drunk wandered into the compound and hit a flare accidentally.  He almost shot them with a machine gun but realized that they were allies.  He was startled and shocked.  They were later attacked by the Viet Cong and a South Korean soldier saved his life. He became tearful when talking about this incident.  At the time he was "scared to death."  Therefore, the Veteran does appear to have stressors involving fear of hostile military or terrorist activity.  

On examination, he presented as a disheveled poorly groomed thin Caucasian male with poor hygiene.  He was verbal and generally cooperative but with a generally irritable mood.  Social skills were poor, intelligence was estimated as below average, and thought process was logical and coherent with no overt signs of psychosis.  He was oriented to time, place, person and situation.  Reasoning and judgment are fair to poor.  Fund of general information and verbal comprehension were low average.   The diagnoses were adjustment disorder with depressed mood and anxiety secondary to homelessness, unemployment and financial problems; and, a personality disorder not otherwise specified with schizoid antisocial and borderline traits. 

The examiner noted that the Veteran met criteria A for PTSD, but he did not meet criteria B, C or D and reported very limited symptoms attributable to possible PTSD.  His symptoms and onset of symptoms were more consistent with an adjustment disorder with depressed mood and anxiety related to more recent stressors.   

In a VA examination in May 2014, the same examiner found that the Veteran did not have symptoms or a diagnosis of PTSD that conforms to DMS-5 criteria.  He diagnosed an adjustment disorder with mixed anxiety and depressed mood, and an unspecified personality disorder with mixed features.   While he noted the Veteran reported some PTSD-like symptoms and stressors, he did not meet the full criteria for PTSD.  

The examiner noted that the records revealed that the Veteran was self-admitted to the Overton Brooks VA Psychiatric Unit in March 2012 with a diagnosis of depression and possible PTSD.  In July 2013, there is a note giving a diagnosis of PTSD with a GAF of 49.  A note from August 2013 also diagnosed PTSD.  Although there is significant diagnostic variability in the record, many individuals suggest possible PTSD while some do not list this diagnosis.

The Veteran had been admitted to the VA Little Rock Residential Treatment Center and given a diagnosis of PTSD.  While it remains clear that there is diagnostic variability in the record with regard to the presence or absence of PTSD, it does not appear that all diagnoses have been based on review of the all of the available information and consideration of possible comorbidity. These factors are taken into account in the current evaluation.

The Veteran was administered the Minnesota Multiphasic Personality Inventory-2. Results of this test were considered valid and endorsed some PTSD symptomatology.  The examiner noted that as on the previous examination, the Veteran described stressors that he reports are related to fear of hostile military or terrorist activity, although full criteria for PTSD are not met.

VA Mental Health treatment records from July 2013 diagnose PTSD, chronic.  Subsequent treatment records in November 2013 also diagnose PTSD.

Analysis

After a review of the evidence of record, the Board finds that service connection for PTSD is warranted.  While the VA examiner in June 2011 and May 2014 found the veteran did not meet the full criteria for a diagnosis of PTSD, other evidence of record reflects a diagnosis.  Thus, the first element for service connection has been satisfied.  

Initially, in December 2009 VA received a formal finding of a lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD.  However in April 2011, VA received DPRIS records which revealed that the Veteran's unit was at a base struck by approximately 300 mortars between September 1965 to June 1966.  In the June 2011 rating decision the RO conceded the Veteran was exposed to stressors consistent with the circumstances of his service in a combat environment.  

Thus, the Veteran has been diagnosed with PTSD and the evidence establishes that he was engaged in combat for VA purposes.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board finds that the stressors identified by the Veteran are generally consistent with the circumstances of his service in a combat environment.  The Board finds that the Veteran is competent to report the incidents he experienced during service, and there is no evidence of record to indicate that the statements are false.  The Board also finds the Veteran credible.  Therefore, under currently applicable regulations, the Veteran's lay statements as to the in-service stressors are sufficient to establish the second element of service connection.  

The remaining question to be addressed is whether the diagnosed PTSD is related to military service.

The Board finds that the evidence is in equipoise on this last point.  In this regard, the Veteran has reported stressors related to military service, at least some of which would be consistent with the types and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Moreover, there is a current diagnosis of PTSD and his military service stressors have been conceded to by the RO.  

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


